 8DECISIONSOF NATIONALLABOR RELATIONS BOARDTheDeutschCompany,ElectronicComponentsDivisionandInternationalAssociationofMachinists and AerospaceWorkers(AFL-CIO).Case 21-CA-7989December12, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn April 3, 1969, Trial Examiner Louis S.Penfield issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engagingincertain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmativeaction, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged incertainother unfair labor practices.'Thereafter, Respondent filed exceptions to the TrialExaminer'sDecision,a supporting brief, and arequest for oral argument.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in this case, including the TrialExaminer's Decision, the exceptions and brief, andherebyadoptsthefindings,conclusions,andrecommendationsoftheTrialExaminer,asmodified herein.''No exceptions were filed to the Trial Examiner's failure to find theseunfair labor practices.'This request is hereby denied since, in our view,the record,exceptionsand brief adequately present the issues and positionsof the parties'In the light of our other findings and the remedy provided therefor, wedeem it unnecessary to decide whether Respondent violated Section 8(a)(l)of the Act by Supervisor Schum'sphotographing of union handbillingactivityor byRespondent's rule requiring operators to stand while atworkWe agree with the Trial Examiner's findings of Section 8(aX3)violations.In respect to the unlawful discrimination against employeeFrancesMontgomery,Respondent asserts that the Trial Examinererroneously found that there was no explanation in the record for theabolition of Montgomery's tool crib attendant job. While there is sometestimony showing that Respondent had shifted the tool crib attendant'stasks to otherjob classifications,thisevidence does not affect ouragreement with the correctnessof the TrialExaminer's ultimate conclusionthat Respondent unlawfully discriminated against MontgomeryIn adopting the Trial Examiner's conclusion that Respondent violatedSection 8(a)(l) by invoking an unlawfully broad no-solicitation rule, wenote that even if the language of the rule might be regarded as ambiguous,themanner of its enforcement makes clearthat the rulewas designed toinhibit all in-plant union activity. In agreeing that the rule violated theAct,Member Zagoria does not however rely on any asserted disparity asbetween union activity and United Fund solicitation.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,TheDeutschCompany, Electronic ComponentsDivision,Oceanside, California, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as so modified:1.Delete paragraph 1(a) and 1(b) and substitutethe following:"(a)Discharging,layingoff,suspending,eliminatingovertime, denying wage increases, failingtotransfer,orotherwisediscriminatingagainstemployees in regard to hire, tenure of employment,or any term and condition of employment, in ordertodiscouragemembershipinInternationalAssociation of Machinists and Aerospace Workers(AFL-CIO), or any other labor organization, exceptas authorized in Section 8(a)(3) of the Act."(b)Coercivelyinterrogatingemployeesconcerning their unionmembership or activities,threateningthemwithreprisalsandpromisingbenefits to dissuade them from union and concertedactivities,invokingandenforcinganundulyrestrictive prohibition on union soliciation, assistingand inducing employees to repudiate the Union, andimposing more onerous work practices because ofthe Union."(c)Inany othermanner interferingwith,restraining,or coercing employees in the exercise oftheirrighttoself-organization,toform labororganizations,tojoinorassistInternationalAssociation of Machinists and Aerospace Workers(AFL-CIO) or any other labor organization, tobargain collectively through representatives of theirown choosing, or to engage in other concertedactivities for the purpose of collective bargaining orothermutual aid or protection, or to refrain fromany or all such activities, except to the extent thatsuch rightsmay be affected by an agreementrequiringmembership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act."2.Delete the first paragraph in the Appendix("Notice to All Employees") and substitute thefollowing:WE WILL NOT discharge, layoff, suspend,eliminate overtime, deny wage increases, fail totransferorotherwise discriminate against ouremployeesinregardtohire,tenureofemployment or any term and condition ofemployment in order to discourage membership inInternationalAssociationofMachinistsandAerospaceWorkers (AFL-CIO) or any otherlabororganization,exceptasauthorizedinSection 8(a)(3) of the Act.180 NLRB No. 1 THE DEUTSCH COMPANYWE WILL NOT coercively interrogate ouremployees concerning their union membership oractivities, threaten reprisals or promise benefits inorder to dissuade them from union and concertedactivities, invoke or enforce an unduly restrictiveprohibition on our employees' union solicitation,assist and induce our employees to repudiate theirunion affiliation, or impose more onerous workpractices because of the Union.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis S. PENFIELD, Trial Examiner This proceeding,with all parties represented, was heard before me in Vista,California, on September 17, 18, 19, and 23, and OctoberIand 2, 1968, upon a complaint of the General CounselandanswerofTheDeutschCompany,ElectronicComponents Division, herein calledRespondent.'Theissues litigatedwere whether the Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, herein called the Act Upon the entirerecord, including consideration of the briefs filed by theparties,and upon my observation of the witnesses, Ihereby make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a California corporation with a plantlocated in Oceanside, California, where it is engaged inthemanufacture and sale of electrical connectors used bythe aerospace industry In the normal course and conductof its business at the Oceanside plant, Respondentannually sells and ships goods valued in excess of $50,000directly to points located outside the State of CaliforniaIn the course and conduct of the same business at theOceanside plant, Respondent annually purchases materialsand supplies valued in excess of $50,000 which are shippedto it directly from points located outside the State ofCalifornia.On the basis of the foregoing, I find thatRespondent at all times material has been an employerengaged in a business affecting commerce within themeaning of Section 2(7) of the Act and that in accordancewith existing Board standards assertion of jurisdictionover its business is appropriate.It.THE LABORORGANIZATION INVOLVEDInternational Association of Machinists and AerospaceWorkers(AFL-CIO),herein called the Union, is a labororganization within the meaning of Section 2(5) of theActThe original complaint issued on June 7, 1968, and is based on a chargeand amended charges filed with the National Labor Relations Board,herein called the Board,on March 13 and 28, and on April 5 and May 29,1968, respectivelyAn amendment to complaint issued on June 26, 1968,and an amended complaint issued on August 26, 1968 Copies of thecomplaint,amendment to complaint,amended complaint,charges andamended charges have been duly served upon RespondentIll.THE UNFAIR LABOR PRACTICES9The General Counsel contends that in response to theannouncement of an organizational drive by the Union,Respondent engaged in various unlawful acts violative ofSection8(a)(1)which interferedwith,restrainedandcoerced employees in the exercise of their Section 7 rightsThe General Counsel further alleges that Respondentdiscriminatorilylaidoff96employees,thatitdiscriminatorily selected and thereafter refused to reinstatefouremployees included in such layoff, that itdiscriminatorily reduced overtime for employees in certaindepartments, that it made discriminatory assignments totwo employees, that it discriminatorily issued a warning toan employee for violation of an invalid no-solicitation ruleand thereafter failed to grant such employee an increase inpay and discriminatorily imposed a 3-day suspension uponhim,and that it discriminatorily discharged anotheremployee. It is contended that each discriminatory actcame about as a show of Respondent's opposition to theefforts of the employees to pursue organizational activitieson behalf of the Union and was thus violative of Section8(a)(3) of the Act Respondent denies that it engaged inany conduct interfering with the Section 7 rights of itsemployees or that any of the acts attributed to it wereunlawfullymotivatedwithin themeaning of Section8(a)(3).A The SettingTheDeutschCompanymaintainsitscorporateheadquarters in Los Angeles, California. The chairman ofthe Board, Alex Deutsch, and the president, Carl Deutsch,have offices thereThe Electronic Components Divisionconsistsof two plants- one locatedinBanning,California, and the other at Oceanside, California. Thisproceeding is concerned solely with the Union's effort toorganize the Oceanside plant.'Leonard Brooks is a vice president of Respondent andgeneralmanager in charge of operations of Respondent'sOceanside plant. Brooks is assisted by Dudley Kebow,production control manager, Phil Flory, factory manager,FranGallagher,qualitycontrolmanager, and JohnWolcott, personnel manager. The employees are directlysupervised by a group of general foremen in charge ofdifferent operations, and by shift foremen who work underthegeneralforemen.Itisconceded,orotherwiseestablished, that at all times material to this proceedingthe following persons were supervisors within the meaningof the Act- JoeBrent,Everett Clayton, Bob Erickson,Ken Hall, Dale Hatter, Don McClellan, George Mathews,Hank Pihl,BerniePratschner, Kenton Quick, Pat Reilly,WillieRoemhild,PaulRule,PaulSaupstad,ChrisWilliams, Jack Jones, and Ray Schum.3'In 1966 UnitedSteelworkersof America, AFL-CIO, conducted anorganizationaldrive atRespondent'sBanningplant In an unfair laborpractice proceeding involving the Banning plant, the Boardfound thatRespondenthad violated Section 8(a)(l) of the Actby maintaining andenforcing an unlawfulno-solicitationand no-distributionrule,and byunlawfully assistingemployees to withdrawtheir unionsupport The Boardalsofound that Respondent had engaged in unlawful discriminatoryconduct byimposing disciplinary suspensionson two employees forbreaching an invalid no-solicitationruleSeeThe Deutsch Company,ElectronicComponentsDivision,165 NLRB No 5.'Respondent initially did notconcede thatJones andSchum, both ofwhom work in the personnel department,were supervisorsThe recordestablishes,however,thatboth play a directrole inthehiringofemployees,and that each exercisesa degree of authority which would 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll references to the term Respondent, unless otherwisenoted, should be construed to refer to the Oceanside plant.Respondent initially commenced operations at Oceansidein1965 in a rented building which it occupied untilconstruction on new facilities had been completed inNovember 1966. In March 1966 there were 110 employeesengaged inproduction work. In November 1966 therewere 300, and by late 1967 there were approximately 570persons soengaged.At all times Respondent'sbusinesshas been to manufacture electrical connectors of varyingsizes andcomplexity for use by the aerospace industry.Initially the least skilled aspects of the work, such asassembly and shipping, were performed at Oceanside onparts obtained either from other plants of Respondent orpurchased from other manufacturers. Subsequently themore skilled operations including machining,molding, andthe production of machine tools were added and carriedon at Oceanside. By the end of 1967, the Oceanside plantwas a substantiallyintegrated operation with most of thecomponents of the connectors and the tools needed toproduce them manufactured there.In some instances,however, it is still necessary, or advantageous, to obtaincertain parts from other sources.Employees coming to work for Respondent are given abooklet entitled "Welcome" which undertakes to describethe Company's product and to set forth the benefits andwork rules which are to apply to employees generally.Early inMarch several of Respondent's employeesapproached union representatives to discuss the possibilityof organizing the employees. The Union'sorganizingcampaign was launched by a letter from a representativeofDistrictLodge50whichpurportedtoadviseRespondent that its employees had requested that anorganizingcampaign be undertaken, and that the Unionwas in the process ofinitiatingit.The letter stated thatfivenamed employees would be engaged in lawfulorganizingactivities during their free time, and expressedthehope that "they would be extended the courtesynormal under these conditions."' This letter was datedMarch 7, 1968, and it is conceded that it was received byRespondent on Monday, March 11, 1968. The March 7letterwas followed by two others dated March 8 and 12,respectively, in which the Company named five additionalemployees who would likewise be engagedinorganizingactivity.'On April 5, 1968, the Union filed a representationpetitionwith the Board in a proceeding known as2l-RC-10821. Following a hearing, a Board election wasconductedamongRespondent's employees on June 28,1968.Of approximately 462 eligible voters, 163 voted fortheUnion, 275 for no union, with 8 challenged ballots.Thereafter, the Regional Director certified the results ofsuch election.B. Respondent's Response to the Union's OrganizingCampaignAlthough Respondent did not reply in writing to theletters of the Union regarding its organizing campaign, itsreaction was immediate and direct, and it is the characterconstitute him a supervisor within the meaningof theAct, and I so find.'Thefollowing employees were named: William K. Baer,Walter R.Einertson, Scott H. Mowery,Tony W. Thomas,and Jack Clinton Ford,Jr.'These included David E. Hodge, Herbert Dostler,Mario B Silva,Carlos Diz, and Frances S.Stratton.Itwas pointed out that there mightbe other names added from time to time and that persons engaged inorganizing would be wearing a committeeman's badge.of such response as evidenced by written communicationsto employees, the invocation or enforcement of workrules, unlawful interrogations, threats by supervisors, andvariousallegeddiscriminatoryactiontakenagainstemployees that constitute the subject matter of thisproceeding.1.The alleged unlawful no-solicitation ruleIn the booklet entitled"Welcome"noted above, wefind the following rule regarding solicitation:COLLECTION AND GIFTS:The solicitation of fundsfor anypurpose,the sale oftickets for all purposes,the operation of lotteries andraffles,andthesolicitationofmembership inorganizationsduringworking hours on Companypropertyare absolutely prohibited.[Emphasis supplied.]It is the General Counsel'scontention that this rule isinvalid on its face inasmuch as it prohibits solicitation oncompany property at all times.The existence of this ruleisnotdenied,andvariousaspectsrelatingtoitsenforcement following the commencement of the unionorganizational drive will be set forth below.,2.The letters to the employeesOn March 13, 1968, two days after first receivingnotification regarding theUnion's organizational drive,Respondent sent a letter to each of its employees. Thisletter,among other things, advised the employees thatRespondenthadbeennotifiedthatorganizingwasunderway.The letter noted the names of employeesdesignated by the Union as committeemen characterizingthem as "paid professional union organizers." Respondentrepresented that two of these committeemen "had alreadychanged their minds and had tried to turn in their unionbadges." The latter were not named. The letter went on tosay:Some of you will be approached and asked to sign anauthorization card.Don't doit!The card states thatsigning will not obligate you financially. Do you knowof any union that does not collect dues? The card alsostates that all cards are kept confidential by the unionand the government. This is not necessarily true. Itwasn't true for the 10 people listed above. The card alsoasks for your address and phone number. Do you reallywant these people to have such information?The card does not state that you could be forced tojoin a union against your wishes. The card does not tellabout union strikes such as the 8-month old copperstrike. It doesn't tell about the loss of jobs and income,about the violence that has happened during the LosAngeles Herald-Examiner strike. The card asks a lot ofyou and gives you nothing in return.The Deutsch Company does not believe that youneed a union, and believes that a majority of you feelsthe same way.On March 15, Respondent sent another letter to eachof its employees which I quote in its entirety: (Theunderscoring is as it appears in the letter.)March 15, 1968'The same rule was in effect at Respondent's Banning plant,and itslegalitywas challenged there.InThe Deutsch Company, ElectronicComponentsDivision.supra,the Board found the rule to be"unlawfullybroad. THE DEUTSCH COMPANYitTo All EmployeesMany of you have been approached to sign a "unionauthorization" cardYou are told that you are underno obligation if you sign their card- thisisa lie!Bysigning a union card you are letting the union be yoursole representative in dealing with the companyAsyour representative, you could be forced to paydues,initiationfees, fines,and assessments orlose your lobwithout any electionA union has the right to call astrike, whether you want to strike or not.Strikes can last for months or years Strikes lead toviolenceYou may not be safe in your own home.Striking employees, in many cases, lose their job bystriking.All striking employees lose wages that theycan never regain.These union organizers will tell you that if you donot like the union that you can easily change yourminds and go non-union againThisisa lieIt ispracticallyimpossibletoremoveaunionasarepresentativeOne thing that unions will tell you is that they willget you job security if you will pay them duesThis is alie'Some of our present employees have worked inunion plants and have lost their job because of strikes,plant shutdowns, and lay-offsThe union will tell you that you will be representedby a committee of fellow employees who work here atDeutsch.Read the unionauthorization card againItstates that theunionwill represent you. If you sign it,you are asking the government to recognizethe unionas your agent No election, no committees, no nothing.Employees have been coerced into signing unionauthorizationcardsandhavecomplained to thecompanyThe company will not stand tohave itsemployees intimidated, coerced, or threatenedThe company has filedchargeswith the governmentagainst the union and its organizers and intend to bringthem to justice and have them restrainedHowever, even if the authorization cards were signedunder duress, they can still be used by the union to lockyou into their unionIf you have changed your mind, been misinformed,coerced, threatened, or intimidatedintosigninganauthorization card, or if you think someone else mighthave sent in a card with your name on it, you canrevoke that card by mailing the enclosed post card. Thecard will be kept in confidence by the National LaborRelations BoardThe company can protect you at the plant fromthreats, coercing, and intimidations if you report it toyour supervisors.The company can not protect you at your home fromsuch threats, coercion and intimidations. If such occurs,call the local police for protection.THE DEUTSCH MANAGEMENTAttached to this letter was a stamped postcardaddressed to the Board's Regional Office in Los Angeleswhich contained the following legend:'Re: Deutsch Electronic Components Division'At theBanning plant,Respondent sent an identical letter to theemployeesduring an organizational campaign there.The Board found itunlawful for"an employer to attempt to assist lthe employees]in revokingtheir cardsby furnishingto them without a demonstrated need or requesttherefor,addressed stamped postcards which required no more than theirsignatureto notifytheBoard of the revocation of their authorizationcards."GentlemenRecently I signed a union representation card of theInternationalAssociationofMachinistsbecause ofmisinformation or duress.Ihereby revoke my authorization for all purposesSIGNATUREDATE3The alleged unlawful conduct of the supervisorsThe General Counsel contends that Respondent, as partof its attack designed to undermine union support,permitted its supervisors to engage in widespread andvaried unlawful activity calculated to interfere with theemployees in the exercise of their statutory rights Thisconduct is alleged to have commenced on March 11,concurrentlywithRespondent's first knowledge of theUnion'sorganizationaldrive,andtohavebeenparticularly intense during the week of March I1 to 15.The record discloses the following.(a) Employee Monica Felton testified that on March 15Supervisor Everett Clayton called her into his office andin the course of a conversation with her asked her "if[she] had heard anything about the Union," and then said"if anyone was to approach [her] on the Union to let himknow." EmployeeWilma Sampson states that on thesame day, Clayton called her into his office and, amongother things, asked her "if anyone had approached [her]about the Union " Sampson states that Clayton followedthis by asking her what she thought about the Union, andthat she had replied that she would not join even ifapproached.,Clayton was not called as a witness byRespondent(b)FrancesMontgomery testified that on or aboutMarch 14 Supervisor Ken Hall came to her place of work,asked if she had heard about the Union, told her that ifthe Union came in there would be a strike, and asked whowould then pay the bills. Montgomery states that Hallthen remarked that "if the Union came in .we won'thave any profit sharing."Walter Einertson, who wore a union committeeman'sbadge to work for the first time on March II, testifiedthat on that day Hall approached him stating, "What thehell are you doing getting involved in this?" Hall went onto say that he regarded the Union as "no good androtten," and then said "you were in line for a good job,but you dust screwed yourself up when you put that badgeon"Hall does not specifically deny the conversation withMontgomery. He does no more than state in general andconclusionary terms that he made no threats to anyone todiscontinue benefits if the plant became organized. Halldoes not deny the statements which Einertson attributes tohim. Under the circumstances, I credit the testimony ofboth Montgomery and Einertson, and find that Hall spoketo them in substantially the manner which they relate.(c)ConsueloMillercommenced wearing a unioncommitteeman's badge onMarch 25 On March 26,SupervisorMathews came to her place of work and,observing the badge, stated "Oh, I see you decided to goagainst us."When Miller denied that this was the case,Mathews stated, "Well, you decided to become ourenemy " When Miller signified that she didn't wish to'in its brief Respondent asserts that Sampson did not properly identifyClaytonIdisagreeAlthough Sampson,in her testimony,did refer to theperson in question as "Everett," it is abundantly clear from her testimonyas a whole that she was referring to Supervisor Everett Clayton 12DECISIONSOF NATIONALLABOR RELATIONS BOARDpursue further discussion along these lines,Mathewsremarked that she should remember"the rules andregulations when you were hired here and one was nosoliciting."Mathews went on to tell Miller that she"could not solicit for the Union at any time on companyproperty be it [her] breaks,lunch,before or after work."When Miller replied that she should be able to express heropinion,Mathews repeated"I'm telling you, you cannotsolicitfor the Union or talk about it on companyro ertpMiller testified that in the fall of 1967 she had beenapproached by Supervisor Don McClellan who had askedher to sign a card authorizing Respondent to deductmonies for the United Crusade.At thattime,Miller statesshehadalsoobservedMcClellansolicitingothermployees for a similar purpose.She told this to Mathewswhen he warned her about union solicitation in Marchand, according toMiller,Mathews replied that "thecompany could do what it wanted"The undeniedtestimony of employees Einertson and Hodge corroboratesMiller to the effect that they too were solicited inNovember or December1967 byRespondent's supervisorsfor the United Crusade,and that such solicitation tookplace during their working time and in their workingareas.Mathews was not called as a witness.(d)Mario Silva wore a union committeeman's badge towork for the first time on March 11. Silva states that onthat same day Supervisor Pat Reilly called him into hisoffice,"informed[him] of the rules of the companyagainst solicitation on companyproperty"and told himthat this meant he"could not solicit or hand any cards orlettersor anything,even talk with anybody about theUnion" Silva asked what he might do if approached bysomebody and asked about the Union,and Reilly replied"Well you can't answer them,you can't talk to anybodyabout the Union."Silva then asked what would result ifhe violated the rule and Reilly replied"there would be awritten warning first and second step would be a 3-daysuspension,"andwith further violations"terminationfrom the company."Silva testified that during the courseof this same conversation Reilly also told him that fromthen on he would not be permitted to leave the area wherehismachine was located,and that he was not to talk toanybody or approach anyone working in his department.Itstands undenied that prior to March 11 it had beenSilva'snormal practice to leave his department onoccasion to help other employees who might be havingtroublewith their machines.Silva states that prior toMarch 1l neither Reilly nor any other supervisor hadsignified such practice to be inappropriate.Silva testified that on an occasion occurring some timeinApril 1968 Reilly had told him that "because you putthat badge on you ruined your chances to get anywherewith the company."Silva states that on a variety ofoccasions Reilly had remarked to him that the Union wascomposed of crooks,that the employees would get nothingfrom the Union,and that should there be a union "thecompany was going to take the benefits off, like profitsharing,stuff like that,they were going to take it off andwe were not going to get that much more." Reilly was notcalled as a witness by Respondent.(e) Employee William Frankenberg testified that on orabout March 14 Supervisor Wilfred Roemhild approachedhim at his machine and started talking about the Union,stating that people who belonged to unions had to paydues and assessments and that there were frequent layoffsinunion companies.Frankenberg testified that he thenshowed Roemhild the March 13 letter Respondent hadsent to the employees,and asked Roemhild if it would bepermissible to show it to the other employees. WhenRoemhild replied in the affirmative,Frankenberg thenasked him if he giight also show a union letter to theemployees,to whiph Roemhild stated"no, that would besoliciting,"and "1 you solicited on company property,you were subject to being dismissed."Roemhild does notdeny these statements which Frankenberg attributes tohim.Frankenberg testified that on another occasion, alsoduring the week of March 11, Roemhild had told him that"if the Union came in you would not be allowed to leaveyour machine."This also is not denied by Roemhild.Frankenberg states that prior to the start of theUnion'sorganizationalcampaign he and two othergrinders,Herb Dostler and Bill Fincher,had beenpermitted to either stand or sit at their machinesdepending on the work requirements of the particular jobinwhich they might be engaged.Dostler was a unionplant committeeman who wore a badge. Frankenbergstates that some time between March 13 and 15 Roemhildhad told him and the other grinders that they would nolonger be allowed to sit down at work at any timeexplaining that"management frowned on that." Roemhildinsists that it had always been the rule that grinders werenot to sit at their machines inasmuch as they could workmore effectively while standing and that to sit down mightbe dangerous.Roemhild conceded,however,that theremight be conditions and particular types of jobs at whichitwould be appropriate for grinders to sit.Roemhild failsto explain why he invoked a stricter rule at this time thanhe had theretofore been applying.According to the undenied testimony of employeesEdwinRayandSebastianoRandone,Roemhildquestioned each of them during the week of March 11about the Union,asking Ray "how did [he] feel about theUnion,"and Randone what he "was thinking about theUnion and this union business."Roemhild did notaccompany such questioning with any explanation of hispurpose or by giving any assurance against retaliation.(f)DavidHodge testified that he wore his unioncommitteeman's badge to work for the first time onMarch 11.Hodge states that on that day Supervisor PaulRule called him into his office and questioned him as to"why [he] wanted to support the Union." Hodge toldRule that he felt it to be against company policy todiscuss union matters on company time. Rule thereupontold Hodge that he could not talk about the Union at anytime on company property.Later that same day, Hodgestates that Rule told him he "was instructed to watch[Hodge] while [he] was at the plant to make sure that [he]did not solicit anybody at any time on their property fortheUnion."Rule does not specifically deny mentioningthe no-solicitation rule to Hodge although he does denythat he told Hodge that he had been assigned to watchhim.Hodge testified that on or about March 13 Rule hadcalled him to his office, told him that unions were nogood,cited examples of several current strikes, stated thatthese did not get people anything,and that if employeeswere to go on strike they would be replaced. According toHodge,during the course of this conversation Rule used avulgar expression, commenting that he had enough onHodge to cause him considerable trouble. At this point,Hodge states that he asked Rule what might result shouldhe change his mind about the Union. Rule replied "thatthe company would expect [him] to talk to other peopleand change their minds also."WhileRule does not THE DEUTSCH COMPANY13specificallydeny each of these statements, and evenacknowledgestalkingwithHodgeabouthiscommitteeman's badge and the Union, his version of whatappears to have been the same event is somewhatdifferent.Rule claims that Hodge came to his office andexpressed the view that "he had lost a lot of face" as aresult of putting on the badge, and that he "wanted toknow what possible chance it would be to make somekind of restitution to get himself back in good standingwith his job in the company " Rule states that he toldHodge that this would be entirely up to him. Rule deniesthat he ever used the vulgar expression which Hodgeattributes to him. I do not regard Rule's testimony asaltogether inconsistentwith that ofHodge Both agreethat Hodge sought Rule's advice as to how to regain goodstandingwithRespondent after appearing with a unionbadge. This suggests that in some way Rule or some othermanagement representative had impressed Hodge thatwearing such a badge might have an adverse effect on hisfutureHodge impressed me favorably as a witness ThegeneralcharacterofRule's testimony, considered inconjunction with undenred statements of a similar natureattributed to other supervisors, makes it likely that theversion offered by Hodge is the more accurate, and I sofind.Hodge further testified that while conversing with RuleonMarch 11, Rule told him that thereafter he would berestricted to his working area, and that if he had need forany equipment in his work another employee would get itfor him Prior to this, it has been the practice of Hodge,and others, to leave their work areas to go to the toolcrib, the gauge laboratory, or the grinding room Hodgestates that he had never been told that such activity wasrestrictedWalter Einertson,also a union committeeri,an,testified that he, too, was notified by Rule that in thefuture he was to be similarly restricted to his work area.Einertson states that Rule told him "as long as [he] waswearing that badge [he] would be confined to [his] workarea, and that if [he]needed tooling,he would take careof it If [he] needed gauges that the coordinator or leadman would take care of it." The testimony of Einertsonstands undenied.Rule does not deny that at about thistime one employee was designated to supply others withsuchmaterials as they might require. Rule does not,however, explain why such work restrictions were imposedconcurrently with the start of the Union's organizationaldrive, and the appearance of union committeemen badgeson some of the employees(g)Alice Peneku testified that during the first week ofMarch Supervisor Chris Williams asked her if she hadseen a union card and if she had signed one. She statesthat at the same time Williams had commented that shehad been doing a good job During the week of March 18,FrancesMontgomery testified that Williams approachedher at her work station asking "What do you think abouttheUnion?"Inneither case didWilliams explain thepurpose of his questioning or give assurances againstreprisalsWilliams was not called to testify.(h) Employee David Hodge testified that on March l lSupervisor Joe Brent approached him and queried himabout the UnionWhen Hodge replied that he believed ittobe against company policy to discuss such mattersduring working hours he states that Brent had remarkedthat if he did not want to discuss it,itwas up to him Atthis point, however,Brent called Hodge's attention to theno-solicitation rule, stating that Hodge"couldn'tsolicit oncompany property at any time." Hodge was one of thosewho had formerly been solicited by a supervisor regardingthe United CrusadeWilliam Frankenberg testified that shortly before theMarch 15 layoff Supervisor Brent had "come to [his]machine and told [him] that there would be no solicitingon company property, or before work or lunch time orbreak time "CarlosDiz testified that on or about March 13Supervisor Brent had approached him and questioned himconcerning his interest in the Union asking why he wantedtheUnion and thereafter engaging in a discussion withhim about union organization.Brent acknowledges havinghad a conversation with Diz about union cards, but heinsiststhat Drz initiated this conversation, explaining thathis wife was unhappy because Diz had become a memberof the union committee Brent states that he explained toDrz that if he wished to drop out of the Union he need dono more than inform the Union that he no longer wishedto be a member of the committeeBrent was unable to recall having had a conversationwith Frankenberg about the Union. He recalls talkingwith Hodge about the Union, and admits that he talkedwith a great number of employees, including Hodge,asking them "How was the organization of the plantcoming along as far as recruiting members""ConsideringBrent's admission that he talked with many about theUnion and the fact that his alleged remarks to Diz andHodge are not only mutually consistent but are alsoconsistent with undenied testimony of other supervisors onthe same subject, I credit the versions of Diz and Hodgeand find that Brent made the statements which theyattribute to him.(i)Employee Consuelo Miller testified that SupervisorDon McClellan approached her on or about March 18and initiated a conversation concerning work in generalwhich led into an inquiry regarding union matters andMiller's feeling about theUnionMiller states thatMcClellan commented that a union would do nothing forthem, and a lot of people would be disappointed becausethey would not get what they wanted Shortly thereafter,but on the same day, McClellan returned and stated toMiller,"Conniewhetheryouadvocatedoraresympathetic toward the Union I want you to know thatyou cannot solicit for the Union at any time on companyproperty.That includes your breaks, your lunch hour,before and after work " Miller commented that surely shehad the right to express an opinion,whereupon McClellanreaffirmed his position stating "You cannot solicit for theUnion or talk about the Union on company property."On the same day, Miller states that McClellan, who hadformerly satata table inthecafeteriawith othersupervisors,commenced sitting at a table where Miller satwith other employees and appeared to be noting hercommunications to other employees She states McClellancontinued this practice until he was transferred to anotherdepartmentinAprilAccording to the undenred testimony of Monica Felton,when she returned to work in April after the March 15layoff,SupervisorMcClellan,aftergivingher someinstructions and pointing out certain rules and regulations,told her that if they ran out of work she would be movedinto another department, adding that we are able to dothis because we do not have a union in here, "but if wehad a union,they would send you home."EmployeeMiller further testified that almost dailybetween March 18 and April I McClellan would approachher at her work station and query her as to why she was"against thecompany." 14DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployee Felton further testified that on or aboutMarch 8 McClellan had approached her and asked her"how she felt about the Union"and how she felt aboutthe stand the company was taking against the Union. Onor about May 13,when Felton first appeared at work witha union committeeman's badge,she states that McClellanhad asked if she attended a union meeting held on May11.Felton acknowledged that she had,and at that pointMcClellan asked her what had happened at the meeting,asking"how many people do you think are for theUnion?"AlthoughMcClellan was called as a witness,he doesnot deny the foregoing statements which Miller andFelton attribute to him,except that he claims he did notseat himself in the cafeteria in such a manner that hecould observe Miller.(j)Sandra Jones testified that she came to work onMarch 18 wearing a union committeeman'sbadge. Shestates that on the same day Supervisor Hank Pihl calledher into his office and asked "how come you're wearingthat badge?"Pihl then went on to relate all the benefitsthat the employees were then getting stating"that if theUnion got in we wouldn'tbe getting any more of thesebecause it would cost the Company too much money."She states that Pihl then asked"what the Company hasdone to me to make me go against it" and that at thispoint she had started crying.On a later occasion, Jonestestified,Pihl had approached her at her work station andhad asked her "if [she]was ready to take [her]badge offand he told[her] not to wait too long."She states thatPihl then commented about various benefits Respondenthad to offer and told her "we'd lose them."Subsequent tothis Pihl again asked "if she had changed[her] mind yet."And when she had inquired as to what would happen ifshe took off the badge,Pihl said"nothing would happen;that all I'd do is to sign a little piece of paper." Sheinquired as to purpose of the piece of paper,and Pihl saiditwould "prove that[she] had been misled into signing acard."Pihl's version of his encounter with Jones is thatshe came to him to tell him that she had been misled intosigning a union card,and wanted to know what she couldnow do to change the situation. Pihl testified that he toldher, in substance,that he could give her a card to signwhereby she could repudiate the Union.Pihl does notspecifically deny any of the other statements that Jonesattributes to him, stating only that he neither harassedJones or any other employee, or represented to anyonethat if the plant were organized there would be a loss ofbenefits.In view of the general conclusionary nature ofPihl's denials,his admission that he offered to aid Jonestorepudiate theUnion, and the consistency of thetestimony of Jones and that of other employees as to whatPihl and other supervisors had told them, I credit theversion of Jones and find that Pihl made the statementswhich Jones attributes to him.Sidney O'Leary testified that Supervisor Pihl spoke tohim about the Union sometime in the latter part ofMarch.O'Leary states that he was called to Pihl's officeon this occasion,and at the time Pihl had asked him whyhe thought it would be necessary to have a Union at theplant.Jack Ford,a union committeeman,testified that in thelatter part of May Pihl had called him into his office andasked Ford "[Why] he had decided to work for theUnion, what [his] reasons were."Employee Ford furthertestified that on another occasion later in May PihI hadquestioned him concerning his reasons for working for theUnion and had commented that "by injecting a thirdparty . . . that it could spoil the relationship betweenemployee and employer" and an employee "would beassigned to certain jobs to do and that would be the onlyjob that [he] could do.[he] couldn't progress frommachine to machine...he couldn'tadvancevery far withthe Company." The testimony of both O'Leary and Fordstands undenied.According to the undenied testimony of employeeEinertson on March 11,when he reported wearing a unioncommitteeman'sbadge,Pihl had spoken to him sayingthat he "was not allowed to solicit on company propertyat any time during the lunch hour, break, or for thatmatteroncompany property, or [he] would bedisciplined."(k) ScottMowery, a union committeeman, wore hiscommitteeman'sbadge towork for the first time onMarch 11.When this was seen by Supervisor KentonQuick, Quick "told [him] that [he had] better forget aboutthat, that it would just lead to nothing but trouble." Lateron the sameday Quick asked Mowery what he "hoped togain from the Union." Shortly after this, Quick calledMowery into his office and told him that he should notsupport the Union,that it was comprised of undesirablepeople who engaged in violence and criminal activity, andthat if Mowery "pursued this that it would lead to nothingbut trouble."Later in the day, Quick again calledMowery into his office and told him that he was givinghim official notice"that solicitation was against companypolicy" and that Mowery "wasn't allowed to solicit at thecompany at any time." Mowery asked Quick if heregarded authorization cards as soliciting,and Quick toldhim that he did. Mowery asked if Quick would so instructhim in writing,but Quick declined to do so. Mowery thenaskedQuickwhat would happen if he engaged insolicitation,and Quick replied"that [he] would be gone."During the course of one of Mowery's conversations withQuick,ProductionManager Flory was also present.According to Mowery, Flory asked him what his problemswere, and why he had not talked to Flory about theminstead of seeking the Union. Mowery told Flory that hefelttheemployees needed some help in regard toimproving working conditions, whereupon Flory told himthatunions have caused people to lose work, haveimposed fines and assessments on them,and have evencaused people to be fired.On another occasion betweenMarch 11 and 14,Mowery states Quick approached him and asked to see anauthorization card.Mowery said he could not give himone during working hours,andQuick asked whereMowery kept them. Mowery explained that they were inhis toolbox. Quick went to the toolbox and took a cardand examined it. After examining it, Quick stated "Yourealize this thing is nothing but troublesfor you. . . .you'd better give it up. You're going to be going."Mowery states that the last conversation he recalls withQuick tookplace onMarch 14, at which time Quickasked him why he continued"to press the issue with theUnion,"commenting that the Union was comprised of"nothing but gangsters,crooks,communism,and theykept people on strikes, and they would just lead to nothingbut trouble. .."AfterMowery had responded that hefeltthat theUnion could be of assistance to theemployees,Quick stated"I'm not even going to talk toyou no more about it.I can't change your mind."Employee Joan Peeden first wore a committeeman'sbadge on March 18. She testified that on March 13 Quickhad called her into his office and told her that should hesee her talking to Scott Mowery, he would consider it THE DEUTSCH COMPANY"detrimental to the company and take action." Peedentestified that just prior to this she had passed Mowery'smachine either on the way to the restroom or to a coffeebreak, and that she had spoken to Mowery in passing asshe had done frequently before without reprimand. Laterin the day, according to Peeden, Quick told her, "He'dgotten onto [her] that morning because of the mess thatwas going on." The next morning at the start of her shift,Quick called Peeden to his office and told her that shewas receiving a raise in pay. At the same time, Quick toldher that the employees did not need a union, made somecomments about the copper strike, and stated that "wedid not need a middle man there." Peeden was notexpecting a raise at this time.On or about March 13, employee Jack Ford, who hadcommenced wearing his union committeeman's badge onMarch 12, was called into Quick's office and told byQuick "that solicitation was against the company policy."Ford asked if this applied to union authorization cards,and what would result if he passed them out. Quickresponded that in such a case he "could be terminated."On March 13 or 14, Quick came over to Ford'smachineand aftersome discussionas to the job upon which Fordwas working told him "that it was too bad [he had]decided to work for the Union, because [he] could havegone somewhere with the Company."Neither Quick nor Flory were called as witnesses byRespondent.(I)On March 26, Ray Schum, supervisor in thepersonneldepartment,tookpicturesofemployeesdistributing union handbills on an access road leading tothe Oceanside plant. He was observed pointing his cameraatboth employees handing out handbills and thosereceivingthem.Schumadmitsengaginginsuchphotographing. He states that Personnel Manager Wolcottinstructed him to do so because Respondent had receivedcomplaints that the handbilling created a traffic hazardand it sought evidence to support an injunction. There isno evidence that such complaints had been received priortoMarch 26.C. The Conduct Alleged asDiscriminatory WithintheMeaningof Section 8(a)(3) of the Act1.The warning to, the failure to grant pay increasesto, and thesuspensionof Mario SilvaMario Silva commenced working for Respondent in1967 as an automatic screw machine operator. He cametoworkonMarch ll, 1968, wearing a plantcommitteeman's badge. As set forth above, he was warnedat this time by his supervisor, Pat Reilly, against solicitingon company property, and forbidden by Reilly to leave hiswork area, talk to other employees in his department, orsitdown while he was working. In addition, it standsundenied that at some time during the month of AprilReilly informed Silva that by putting on the union badgehe had ruined his chances of advancement.It is alsoundenied that betweenMarch 1l and April 30 Reillyengaged Silva in conversations almost daily, during thecourse of which Reilly characterized the Union in aderogatory manner.On March 26,Respondent issued a written warning toSilva charging him with soliciting for the Union. Silvatestified that Reilly had explained to him that someonehad signed a statement to the effect that he had beensolicited by Silva to join the Union while in the cafeteriahaving lunch. Silva denied that he engaged in conduct of15this natureand asked Reilly to name the person charginghim with this conduct. Reilly declined to identify suchperson, or to show Silva an affidavit which this individualallegedly hadsigned.Silva then pursued the grievanceprocedures set forth in Respondent's "Welcome"manualby lodging a written grievance asserting that he had notengaged inthe solicitation as charged, and requesting thathe be given an opportunity to confront his accuser. Silva'sgrievance was considered by ProductionManager PhilFlory who issued a written decision reciting the basis forthewarning notice to have been a notarized statementfrom an employee. Flory held that Silva was well aware ofthe existence of a no-solicitation rule, and ruled that"because of the need to protect the well-being of theemployees not interestedinunionization,the identity ofthe employee will not be revealed." Flory ruled Silva'sgrievanceto be without merit. Silva then took an appealto the next step in the grievance procedure. This resultedinawrittendecisionsignedbyLeonardBrooks,Respondent'svicepresidentandplantmanager atOceanside. Brooks affirmed Flory in all particulars.When Silva had commenced work for Respondent onApril 7, 1967, he had been told by Supervisor Reilly thatifhe did a good job he would receive a raise every threemonths.During the course of his employment, Silvareceived three pay raises, the last one in the amount of 15cents an hour on January 1, 1968. No raise was accordedSilva on April 1, 1968, and Silva lodged a protest withReilly.Reilly's immediate response, according to Silva'sundenied testimony, was to state that "because [Silva] hadjoined the Union and, you know, gone against Companyrules,that [Silva] was, you know, didn't deserve to get araise,and that's about it." Silva protested that his unionactivity had not affected his work, and that it should notaffect his being granteda raise towhich he was otherwiseentitled.An argument ensued between Silva and Reillyduring the course of which Reilly stated "because you putthat badge on, you ruined your chances to get anywhere inthe Company." Subsequent to this, Silva filed a writtengrievancewith respect to the raiseissue.PlantManagerPhilFlory responded in writing by reciting that onOctober 26, 1967, Silva had received a verbal warning forabsenteeism, and on March 26, 1968, a written warningfor his solicitation. Flory also noted Silva to have beenabsent on February 12 and March 22, 1968, and to haveleftwork early on March 27 of thatsameyear. Flory thenruled that increases were given on a merit basis, and thatSilvahad forfeited his right to one "because of hisexcessiveabsenteeismanddisregard of Company rules."[Emphasis supplied.] Silva appealed Flory's ruling, and onMay 13, 1968, Plant Manager Leonard Brooks signed adecisionciting that he had reviewed the circumstancessurroundingSilva'sgrievance, and noted that betweenApril 11, 1967, and April 1, 1968, Silva had been absenteleven times, late once,and had left work early five times,that this indicated such a poor attendance record and lackof interestin hisjob, that Brooks was supporting Flory'sruling denyingthe increase. It was not shown that at anytime duringthis entire period Silva had had an unexcusediabsence,or had receivedwarningswith regard to hisattendance.On May 1, 1968, Silva was suspended from work forthree days. He received notice of suchsuspension in atelegram from Ray Schum, of Respondent's personneldepartment,which read as follows:DO NOT REPORT FOR WORK TONIGHT. YOUARE HEREBY PLACED ON THREE (3) DAYSDISCIPLINARYSUSPENSIONFORYOUR 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONTINUEDVIOLATIONOFCOMPANYRULES. ON MARCH 11 AND APRIL 4, 1968, YOUWERE GIVEN VERBAL WARNINGS AND AWRITTEN WARNING WAS ISSUED ON MARCH26,1968.REPORT FOR WORK AT THEBEGINNING OF YOUR REGULAR WORK SHIFTMONDAY, MAY 6, 1968.The incident which gave rise to this notice of suspensionoccurred when Silva had been leaving work at the end ofhis shift on April 30.According to Silva, he had a unionleaflet in his possession and he was in the process ofputting it inside his jacket to serve as additional liningagainst the wind while traveling home on his motorcycle.An employee named Trexel,who was standing nearby,observedSilvaputting the leaflet inside his jacket,grabbed it from Silva'shand and commenced reading it.SupervisorReillyobservedthisandcameoverimmediately and accused Silva of handing out pamphletsfor the Union.Silva told Reilly that he had not given thepamphlet to Trexel,but that Trexel had taken it from himwithout his permission.Trexelaffirmed to Reilly that thiswas the fact. Nevertheless,Reilly ignored Trexel, andcharged Silva with handing out papers for the Union oncompany property,after having been earlier warned thatthiswas against the rules. Neither Reilly nor Trexeltestified,and Respondent offered no other explanation forthis suspension.2.The alleged discriminatory workassignments toConsuelo Miller and Frances MontgomeryConsueloMiller came to work for the first timewearing a union committeeman's badge on March 25. Asrecited above, Supervisor McClellan spoke to her at thistime about it, and later kept watch on her conduct in thecafeteria in the manner described above.We have alsoseen that Supervisor Mathews had commented to Milleron her badge and had warned Miller against soliciting ortalking about the Union on company property.On March 26, 1968, Mathews called Miller and twoother employees, Ferguson and Pedroza, who like Millerwere also silk screeners, into his office and informed themthat all three were being assigned to work on moldingmachines. Commencing on March 26 and continuing for aperiodof three weeks thereafter,Milleroperatedamolding machine. At the end of this time, she returned toher job as a silk screener. Ferguson and Pedroza operatedmoldingmachinesfor only two days, after which theywere transferred to jobs on the assembly line at whichthey remained during the entire three-week period thatMillerworked on the molding machine. It standsundisputed that during this same period three othermolding machine operators were transferred to assemblyjobs.None of the employees who were moved to theassembly line wore union badges. The record establishesthat the work on a molding machine is more onerous thaneither silk screening, assembly line work, or trimming,and that the employees so regard it. Miller was qualifiedto perform all three jobs. Supervisor McClellan states thathe kept Miller on the molding machine because she wasthe senior silk screener,and he felt that during the lull shemight be needed to do silk screening in cases ofemergency, thus it would be desirable to keep her close athand.However, only once during the period was Millercalled upon to do silk screening, and then only for aperiod of one hour. Moreover, Miller testified, withoutdispute,that while operating the molding machine she hadobserved two other molding machine operators, holdingan even higher labor grade classification than her own,assignedtotrimmingwork.Thiswas a far lessburdensome job than work on a molding machine. Millercomplainedabout this treatment toMcClellanbutreceived no satisfaction from him. She then took up thematter with Personnel Manager Wolcott. According toMiller's undenied testimony,Wolcott stated "Well, youknow when you came in with that badge you set yourselfapart from anybody else." Wolcott follows this by stating"You understand what I'm trying to tell you."FrancesMontgomeryhadbeenemployedbyRespondent since November 16, 1965. Since July of 1966,Montgomery had been the only female tool crib attendanton the day shift. As recited above, on March 18 she wasquestionedby Supervisor Hall about the Union. OnMarch 21, she was called into the personnel office andtold by Ray Schum that "due to a reduction in force theywould no longer need a tool crib attendant, that [she]could be transferred to a molding machine." Montgomerytold Schum and Foreman George Mathews that it wasimpossible for her to work on a molding machine becauseshe was unable to stand for any prolonged period of time.She specifically asked if there was any other work thatwoulp not involve standing to which she might betransferred. Schum replied in the negative. At this pointMontgomery agreed to a voluntary layoff. Montgomerywas not recalled by Respondent, and 60 days later, inaccordance with Respondent's rules, she received a payrolltermination notice settingforth she had been severed fromwork because she had been "on layoff in excess of 60days."Respondent has not replaced Montgomery as atool crib attendant. There is, however, no explanation inthe record as to how her work is now being done. It isundenied that in July of 1967 Montgomery had refusedpromotion to a job as Swiss automatic machine operatorbecause she had expressed to Schum that she was unableto stand for any length of time. Schum made a note ofthis as the reason for her refusal to take the job at thistime. It would appear from Miller's testimony that othersitdown jobs were available at or about this time, and thatothernonunion employeeswereassignedtothem.Respondent advances no explanation with regard to this.Itmay also be noted that when Ferguson, a nonunionemployee, complained that she could not stand at themolding job she was transferred to assembly.3.Thealleged discriminatory discharge of MonicaFeltonEmployeeMonicaFeltonfirstbeganwork forRespondent on February 9, 1968. She was among thegroup of 96 employees who were laid off on March 15,1968, under circumstances which will be described below.Early on the day of her layoff Felton had been called intoher supervisor's office and advised by Supervisor EverettClayton that he was satisfied with her work performance.Although Felton had signed a union authorization cardbefore her layoff, there is no evidence that Respondentwas aware of this.On April 18, Felton was recalled to work, and on April19 she went back to workas anassembler. Her immediatesupervisor at this time was Don McClellan. On May 8,Felton attended a Board representation hearing involvingemployees at Respondent's plant. PersonnelManagerJohnWolcott was also in attendance. After reporting toher shift thatsame evening,Felton observedWolcotttalking to SupervisorMcClellan and looking in herdirection.AfterWolcott's departure, McClellan came over THE DEUTSCH COMPANY17toFelton's work station and asked her "How [she] feltabout the Union" and "the stand the company was takingagainst the Union." Felton told McClellan that the Unionhad the right to take the stand it was taking. On Friday,May II, Felton attended a union meeting, and onMonday, May 13, Felton reported for work for the firsttime wearing a union committeeman's badge On the firstday she wore her badge, McClellan asked her if she hadattended the union meeting. She replied in the affirmativeand after some conversation about the Union, McClellaninstructed Felton that she could not solicit for the UnionOn May 17, McClellan, in the presence of personnelassistantJack Jones, notified Felton that she wasdischarged.McClellan told Felton that she had notcompleted her probationary period and that he was"dissatisfiedwith [her] attitude." She asked McClellanwhat he meant about her attitude, but he refused toexplainfurther.Respondent defends its position byasserting that itwas dissatisfiedwithFelton'sworkperformance, and inasmuch as the probationary periodwas based upon 90 days' actual work, it deemed itappropriate to take the action it did Prior to thedischarge,Feltonhad not received any warning orsuggestion that her work performance was unsatisfactory4 The alleged discriminatory layoff of March 15,1968On March 15, 1968, Respondent laid off 96 employeesWith the exception of four, whom the General Counselallegeswere selected for inclusion in the group fordiscriminatory reasons, it is conceded that in making theselections Respondent followed a seniority policy, using aplantwidecriterionforwomen employees, and adepartmental criterion for male employees. The GeneralCounsel's central contention is that this layoff wasdiscriminatorily motivated. Respondent defends its actionsby claiming that the layoff came about solely foreconomic reasonsTo resolve the issue, we must firstconsider such matters as the timing and manner of thelayoff, and then examine Respondent's alleged economicjustification.The layoff took place on a Friday The precedingMonday Respondent had received written notification thattheUnion was launching an organizational drive. It wasduring the course of this week that Respondent had sentthe letters noted above to all of its employees. During thesame period, a substantial number of the alleged acts ofthe interference and discrimination, as related above, tookplaceOther circumstances surrounding the layoff include thefollowing.(a)Duringthemonths of February and March, andcontinuingup to the date of the layoff, the Respondenthad been advertising extensively in newspaperscirculatinginOceanside and neighboring communities seeking toattract new employees to jobs in classifications similar tothose held by the employees laid off on March 15.'Concurrently with the layoff, further advertisements foremployeeswere temporarily curtailed. Prior to this,however, the local Oceansidemanagementhad not beeninformed that a layoff wasevena remote possibility, norhad itbeen suggestedthat a gradualeasing in recruitmentefforts through use of newspaper advertising might beadvisableBrooks, however, testified that it was notRespondent's policy to advertiseunlessitwas really inneed of help.Between January 1, 1968, and the March 15 layoff,Respondent hired a total of 138 employees. Respondenthired 60 employees during the month of February In thefirst 14 days of March, it hired 25 additional employees,including 12 who were hired in the first 4 days of the weekthat the layoff occurred Employees were hired to fill jobsin a wide variety of classifications, including some highlyskilled classifications such as die makersAccording to the undisputed testimony of employeeMonica Felton, Personnel Supervisor Schum told her andtwo other persons also hired on February 9 that they"didn't have to worry about layoff because unlike theother companies he says the war and other matters doesnot affect the company and we wouldn't have the layoff.We would have steady jobs there " Employee Eufemia^,Sainz, who was hired on March 12, testified that on thatday personnel assistant Jack Jones had told her that "this,plant had come to Oceanside to stay and he says thatnever has a layoff been before, and I don't have to worryabout layoffs and he told me this is a steady job " JamesFetty,amachinistwho quit Respondent's employ onMarch 13, testified without contradiction that Ray Schumhad remarked on the day he quit that "right now we haveopenings for 40 more machinists, for trained men in theshop "Prior to March 15, during the course of its three years'operation at Oceanside, Respondent had not had occasionto lay off any employees(b)A variety of evidence indicates that Respondent atthe time of the layoff had more work scheduled that itswork force could produce during the course of a normal40-hour weekMale employees in Departments 451 and461 had been working at least one day overtime since thefirstweek in February. Overtime for such employees hadbeen scheduled through March 15, the very day of thelayoff, and the employees scheduled to work on that daywho were not laid off put in an hour's overtime. After thelayoff, such regular overtime ceasedThe undenied testimony of employee O'Leary indicatesthatwhen leaving work at the end of the day shift onMarch 14 he had been asked by Supervisor Rule if he"would like to work about 6 or 7 hours overtime."Employee Sainz testified that on March 15, the morningof the layoff, she and other employees in her departmenthad been told that they were working on a rush orderwhich had to be finished by that evening. EmployeeKenny testified that on the day of the layoff there were somany orders in the front room that the employees wereunable to fill them as fast as they were coming inThe Oceanside plant is a relatively new one. It has beenRespondent'saim from the outset to develop theOceanside plant into a completely integrated operationwhich can produce all the component parts and toolsneeded to manufacture connectors This objective had notbeen fully achieved by early 1968 Up to that time it hasbeen the regular practice for Respondent to order fromother manufacturers needed parts which for some reasonor other it was unable to produce at Oceanside. Thepolicy was to place these orders at other plants owned byRespondent whenever possible, but when this could not bedone to order from outside manufacturers Such orderswerenotplaced,however, ifRespondent had thepersonnel and tools needed to do the job at Oceanside. In'These advertisements suggesting that applicants"prepare to stay"indicated that at Oceanside there were openings,among others, for"machine builders,precision grinders,tool and die makers, mold makers,Acme-Gridley and Swiss operators." 18DECISIONSOF NATIONALLABOR RELATIONS BOARDthe early months of 1968, Respondent was not producingenough "shells" at Oceanside to meet its productionneedsAccordingly, "shells" were being obtained fromother sources Some came from Respondent's Los Angelesplant.On March 6, 1968, Respondent placed an order for"shells" with Allesandro Automatic, Inc , a manufactureroutside the corporate family. GeneralManager Brookstestified that the Allesandro order, as well as the orders toRespondent'sLosAngeles plant, was needed becauseOceanside employees were unable to meet Respondent'srequirements Brooks states that at Oceanside Respondent"never had enough machines or the skilled people to setthesemachines up " The "shells," however, were aproductOceanside could produce in Department 451withinlimitsusingemployeesoperatingso-called"Acme-Gridley" machines. An operator in this section,however,wasamong those laid offRemainingAcme-Gridley operators had their hours reduced fromnine to eight commencing on the first working weekdayfollowing the layoff This need for "shells" continued tobe sufficiently great following the layoff that Respondentfound it necessary to increase substantially its orders to itsLosAngeles plant for such products. The undeniedtestimony of employee Newbury indicates that betweenMarch 15 and May I Respondent placed nearly twice asmany orders for "shells" with the Los Angeles plant thanithad had occasion to place during the preceding 5 1/2monthsOther employees testified that following thelayofftheyhad experienced difficulties inmeetingproduction schedules for so-called "hermetic parts " Theyattributedsuchdifficultiestotheunavailabilityofsufficient personnel to work on such parts.(c)On March 15, the 96 employees were told to stopwork in the middle of their work shifts They wereinformed that because of inventory adjustments andchanges in manufacturing methods a layoff had becomenecessaryThe following week each received a writtenpayroll termination notice specifying the reason for histermination as "reduction in force " It was made clear,however, that this was a temporary layoff with all 96employees subject to recall within 60 days if work needswould permit itCommencing on or about April 11, Respondent startedto recall laid off employees. At the date of the hearing, allbut 16 of those laid off on March 15 had either beenrecalled and put to work or had been offered employmentand had declined it No evidence was adduced to show ifthe recall at this time was made possible because ofinventory changes and new orders, or because of attritionThe General Counsel concedes that except for the fourspecific cases to be considered below the layoffs and therecall were made on a seniority basis.10Alex and Carl Deutsch, chairman of the Board andpresident of Respondent, respectively, made the decisionto effectuate the layoff Their decision was brought to theattention,andimplementedby,theOceansidemanagementasfollows.The Deutsches flew to theOceansideplantfromRespondent'sLosAngelesheadquartersina company plane on the morning ofMarch Il.Theymet with Plant Manager Brooks andadvised him that they had"decided that we should lower"The "Welcome"manual states that layoffs are to be made by seniorityon a departmental basis.The March 15 layoffused departmental seniorityfor the men and plantwide seniority for the womenWolcott explained thatthewomen employees were unskilled and that because of this could beinterchanged among the departments The plantwide method was used forthewomen because it was possible to make transfers to adjust anyinbalance that a plantwide seniority reduction in force would createour work forces by approximately 100 people." Brookstestified thatCarlDeutsch explained this directive bystating "that's how much expense we have to cut out to bewithin the budget set up for running the Oceanside plant "Pursuant to this direction, Brooks took immediate steps todetermine which departments could absorb the reductionwith minimum interference with overall operation. On theafternoon of March 11, after the Deutsches had departed,Brooks asked Plant Superintendent Flory "to find outhow we could cut down about 100 people." Brooks didnot at this time explain to Flory that his inquiry related toan immediate layoff On March 12 or 13, Flory andBrooks went over a list of employees by individualdepartmentsconsideringsuchfactorsasworkcomplement, inventory, and orders "to find out how longitwould take, based on the orders we had, to produce thecomplete orders we had " According to Brooks, their pointefforts resulted in a decision as to the exact number ineach department that could be laid off. The total came to96.Up to this point, neither Brooks nor Flory hadconsultedwithDudleyKebow,productioncontrolmanager, Fran Gallagher, quality control manager, JohnWolcott, personnel manager, or any of the departmentalsupervisors.Wolcott was first notified on the afternoon ofMarch 14 that there was to be a layoff. Wolcott in turnthen notified the other supervisors of the impendinglayoff, and worked with them on its implementation. Itwas their task to translate the number to be terminatedinto names in accordance with the controlling senioritypolicySeniority lists, as well as payroll records andpaychecks, for the Oceanside employees are prepared bycomputers located at Respondent's Banning plant. Afterreceiving notification of the layoff,Wolcott immediatelytelephoned Banning and directed the preparation of anup-to-date seniority list. This was flown to Oceanside by aspecial flight of a company plane on the afternoon ofMarch 14. Wolcott immediately set to work with thedepartmental supervisors tomake a selection of thepersons to be terminated The remainder of the afternoonof March 14 and part of that same evening were used byWolcott and the supervisors to work out the mechanics ofthis process, including the computations of the wages due.On the morning of March 15, the data as to hours andwages was sent by company plane to Banning The checkswere prepared there and flown back to Oceanside Firstnotice of the layoff, together with the final checks wasgiven to employees at midshift on March 15, at whichpoint the 96 left the plant It is Respondent's practice toissue payroll termination slips to all employees cut fromitspayroll.There was insufficient time to complete thistaskbymidshift onMarch 15. Personnel departmentemployees were required to work overtime on Saturday,March 16, to complete preparation of such lists. Thesewere thereafter mailed to the laid off employees early thefollowing week.Brooks was Respondent's principal witness with respectto the layoff. Neither Alex nor Carl Deutsch, althoughtheymade the layoff decision, were called as witnessesBrooks testified that beginning in the fall of 1967, theDeutsches had complained to him that the Oceansideplantwas exceeding its budget, and had expressed theview that Oceanside was carrying too many persons on itspayrollRespondent submitted no budget figures tosuggest the dimensions of the budget excess, or to showthe relationship of any excess in early 1968, as comparedto others in the past. Nor was it shown what, if any,considerationwas given to means of meeting thebudgetary problem, other than by a massive layoff. THE DEUTSCH COMPANY19According to Brooks, when the budget issue was firstbrought up in late 1967, he convinced the Deutsches thatimmediate layoffs would adversely affect the Oceansideplant's ability to fill existing ordersBrooks represented,however, that increased efficiency would ultimately makepossible a layoff with its consequent reduction in expensesBrooks states that the Deutsches continued to press for areduction in forceBrooks last heard from them on thissubject approximately two weeks prior to their March 11directiveAt this time Brooks testified he advised theDeutsches that it was possible that the force might be cut"if we watch the incoming orders .then if those figuresindicate the company was not in serious condition, wewould be in a position to lower our work force " Brooksacknowledges that during the ensuing two-week period hehad no further conversations with the Deutsches relatingto any aspect of a cutback. Nor is it shown that Brookssubmitted any information to the Deutsches during theinterim relating to "incoming orders," which might signifythat the conditions he had specified had been met Theonly figures which Respondent produced at the hearing tosupport its asserted economic defense were dollar figurespurporting to show orders due to customers, ordersactually shipped, and orders shipped ahead of scheduleduring the months of December 1967 and January andFebruary of 1968. Brooks testified that such figuresshowed that during these three months shipments tocustomers exceeded orders due to customers It is claimedthat this had the inevitable effect of reducing inventory.Brooks testified further that even with such reduction ininventory, "the necessity to replace that inventory, basedon our history, wouldn't warrant our replacing as muchinventory since we did not have future requirements to useit."Despite Respondent's reliance upon the state of theinventoryand its relationship to existing orders assupplyingeconomicjustificationforthelayoff,Respondentdidnotundertake to produce recordspurporting to show exact figures as to inventory or orders.Brooks testified, however, that Respondent kept inventoryrecords which would daily show items in stock as well asrecords as to existing orders." As an added justificationfor the layoff, Brooks testified that "Certain departmentswere becoming more efficient " However, all the evidencein the record on this subject is of a most generalizednatureThe testimony of Brooks signified that there hadbeen continuing efforts by the Oceanside management touse improved methods and to get more skilled personnel.The testimony of Brooks, however, fails to specifypreciselyhowtheseimprovementsconsideredinconjunctionwith the inventory and orders had reachedsuch a point by March 15 that they became a significantsupportive reason justifying a layoff at this time.D. Discussion of the Issues and ConclusionsThe entire case centers upon the lawful or unlawful,nature of Respondent's conduct upon learning that theUnion was launching an organizational drive among itsemployees at the Oceanside plant. Formal confirmationthat such a drive was underway was first received byRespondent on the morning of March 11, 1968, in a letterfrom the Union The foregoing recital shows Respondent'sresponse to have been immediate and widespread Inmany instances the conduct charged is not even deniedSome of this alleged unlawful conduct is directed againstemployees generally, and is said to be in violation of theirSection 7 rights Other acts are alleged as discriminatorywith respect to specific individuals or toward groups ofindividuals.IThe alleged acts of interferenceSome 12 of Respondent's supervisors are charged withengaging in various unlawful acts including interrogation,threats of reprisals and promises of benefits, imposition ofwork restrictions, and particularly with widespread effortsto enforce an invalid no-solicitation ruleSix of thesetwelve supervisors were not called as witnessesWithrespect to the others I have credited the versions of theGeneral Counsel's witnesses where a conflict existed forreasons set forth aboveRespondent's formal opposition to the Union's drivewas given forceful expression in letters to employees datedMarch 13 and 15, 1968, respectively Although with twoexceptions the General Counsel does not contend thatRespondent's letters exceeded permissible bounds of freespeech, the letters do express Respondent's opposition tothe Union in the strongest possible terms, and need not bedisregarded as a factor in evaluating the character andsignificance of other concurrent acts charged as unlawful.The letters are replete with characterizations of the Unionas a dishonest enterprise willing to resort to any meansincludingfraud,violence,and intimidation to gainbargainingrightsAttainmentofsuchobjectiveisrepresented as a disastrous consequence for the employees.Granted that Respondent may have honestly held suchopinions, and had a right to express them, it presentsthem to the employees in a manner calculated to invokean atmosphere of fear, confusion and apprehension whichtends to make concurrent overt unlawful acts fall on morefertile ground.In two particulars the General Counsel claims thatRespondent in the letter of March 15 did exceed lawfullimitsThe General Counsel contends that the followingstatement should be construed as a warning to employeesthat participating in an economic strike would result intermination of their jobsOne thing that unions will tell you is that they will getyou job security if you will pay them dues This isa liefSome of our employees have worked in union plantsand have lost their jobs because of strikes ."Brooks' testimony in detailing the steps he took to implement theMarch II directive of the Deutsches is particularly revealing Brooks statesthatheandProductionManager Flory took departmental lists ofemployees"We took each individual department, the tooling department,the machine department of which we have two, the contact manufacturingdepartment,the assembly department,and compared-also the moldingdepartment,compared each individual department with the amount ofinventory we had for the various things, orders we had on hand in eachdepartment,and we compared our production records to find out how longitwould take,based on orders we had,to produce-complete orders wehad "The construction urged by the General Counsel is indeed apermissibleone.Were this the only reasonableconstruction I would agree that Respondent had exceededlawfulfreespeechlimits.Iview the statement asequivocal, however, and as one that can as readily beconstrued to represent only that an economic strike mayresult inthe replacement of strikers and the consequentloss of their jobs So construed it would be permissible.Under the circumstances, contrary to the claim of the 20DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Counsel, I do not find the foregoing statement intheMarch15 letterto be an unlawful interference withemployee rightsRespondent'sefforts to induce employees to repudiatetheUnion as expressed in the March 15 letter,and theaccompanying stamped and addressed postcard,fall into adifferentcategory,however.As the General Counselcorrectlypoints out it is a recognized form of unlawfulinterference for an employer to induce employees to signstatements repudiating the Union 11While minimal assistance may be in order if employeeshave independently withdrawn their support, there isnothing in this record to signify that any employee hadsought Respondent'sassistance as to the proper procedureto repudiate his authorization cardOn the contrary fromwhat appears the circumstances parallel in every particulartheformat used by Respondent at its Banning plantduring the organizational drive of another union. Suchconduct at Banning had already been found by the Boardto be unlawful when the drive opened at Oceanside." Inthe Banning case the Board upheld the following findingof the Trial Examiner without comment.It is the opinionof theTrial Examiner that, while it isnot unlawful for an employer to inform his employeesthat they may withdraw their authorization cards if theyhad changed their minds,or if they were coerced orintimidated into signing, it is unlawful for an employerto attempt to assist them in revoking their cards byfurnishing to them,without a demonstrated need orrequest therefor,addressed,stamped postcards whichrequired no more than their signature to notify theBoard of the revocation of their authorization cards.Thereisno showing that the employees required orrequested such assistance of the Respondent.Therefore,itisconcluded that Respondent,by distributing saidcards to its employees, violated Section 8(a)(1) of theAct.Respondent in the instant case, without any showing ofadditional justification,elected to follow the same courseof action it had in the Banning case even to the point ofidentical language on the card This suggests a disregardof its obligations under the law I find the efforts ofRespondent to induce employees to withdraw from theUnion in the March 15 letter,including the use of theenclosed stamped postcard, to be an unlawful interferencewith employee rights, and that thereby Respondent hasengaged in conduct violative of Section 8(a)(I) ofthe Act.An employer may engage in interrogation of itsemployees with regard to their union sentiments andactivitiesonly in limited circumstances where it can beshown that such interrogation serves a useful purpose, andthe interrogation is conducted with proper safeguardsassuring employees that their response will not subjectthem to reprisals"Ithasbeen found above thatSupervisors Clayton,Mathews, Roemhild,Rule,Williams,Brent,McClellan,Pihl,andQuick each interrogatedvariousemployees concerning their interest in, andsupport for, the Union In no instance does Respondentadvance a legitimate reason for such interrogation, and inno instance were employees given assurances againstretaliation.On the contrary,aswe shall see below, theinterrogations were frequently undertaken in a context ofgeneral and specific threats of reprisal particularly in"N L R B v Birmingham Publishing Company,262F 2d 2, 7 (C A 5)"TheDeutschCompany,ElectronicComponentsDivision,ACorporation. suprarelation to enforcement of the no-solicitation rule. Underthe circumstances, I find the various acts of interrogationrecitedabove to constitute unlawful interference withemployee rights, and that Respondent thereby engaged inconduct restraining and coercing employees in the exerciseof their Section 7 rights in violation of Section 8(a)(1) ofthe ActAlthough some general threats of reprisal were made,inmost instances the threats and the imposition of workrestrictions related toRespondent's no-solicitation ruleand its enforcement as a means of limiting organizationalactivity.The no-solicitation rule as it appears in the "Welcome"manualwas initiallypromulgated in 1966 but it,admittedly, remained in effect at all times thereafter.Prior to the Union's organizational drive, its significanceat the Oceanside plant appears to have been minorindeed the only evidence regarding it indicates thatRespondent itself chose to ignore the rule with respect tosolicitation for the United Crusade. Respondent, however,concedes that not only was the rule in effect at the outsetof the organizational drive, but that it was invoked andenforced at this timeRespondent undertakes to justifyboth the existence and enforcement of the rule because itclaims that circumstances dictated a need for it The ruleon its face purports to prohibit solicitation of"membership in organizations during working hours onCompany property." Although Respondent argues, withseemingly little conviction, that this signifies only aprohibition against organizational activity during workinghours, the language of the rule itself belies such aconstructionMoreover the record is replete with evidence,much of it undenied, that numerous supervisors toldemployees that the rule prohibited all solicitation oncompany property The Board, with court approval, haslong adhered to the view that absent special circumstancesan employer may not prohibit solicitation for a unionduringnonworking time and in nonworking areas 16Moreover the Board's view as to this very rule was wellknown to Respondent at the time it invoked it atOceansideIntheproceeding -involvingRespondent'sBanning plant the identical rule found in the same"Welcome" manual was attacked by the General CounselItwas found to be unlawful by a Trial Examiner in aDecision issued onMarch 17, 1967, and the TrialExaminer's rulingwas subsequently affirmed withoutcomment by the Board in its Decision issued May 31,1967.16There remains for consideration Respondent's assertionthatspecialcircumstancesexistingatOceanside,regardless of the situation at Banning, justify the broadrule thereRespondent argues that during the course of itsorganizational effort "union adherents coerced, deceivedand intimidated employees into listening about the Union,receivingunion literature and joining the Union." Itfurther claims that the Union made implied threats ofviolence to employees who indicated they did not wish tosupport the Union. It is this conduct that Respondentassertsmakes the instant case an exception to the usualrule.Assuming that situations exist in which the disruptivecharacter of a union's organizational efforts would justifythe imposition of an unusually restrictive rule, Respondent"Blue FlashExpress,109 NLRB 591"Stoddard-QuirkManufacturingCo. 138 NLRB 615,GaleProducts,142 NLRB 1246,CampbellSoupCompany,159 NLRB 74."TheDeutschCompany,ElectronicComponentsDivision.ACorporation,supra THE DEUTSCH COMPANY21has failed to establish in this record evidence of eithersubstantial interference with work or undue intimidationof employees at any time during the organizational driveAt the hearing and in its brief Respondent made sweepinggeneralizations as to the gross misconduct of union agentsboth at and away from the plant. It failed, however, toadduce convincing supportive evidenceRespondent calledseven employees and a substantial number of supervisorsas witnesses Their collective testimony discloses a unioncampaign neither disruptive of plant work, nor indicativeof significant interference with those not interested in theUnion At the most, this evidence indicates differences ofopinionexistingamong employees which in someinstances were expressed in an abrasive manner Moreoverthe rule was invoked and its enforcement threatened at thevery outset of the union campaign, and before even minordisruptions had had a chance to developWhile there is noquestion that Respondent had every right to insist thatemployees work during worktime, the rule itself is phrasedin terms of plant property regardless of working time anditstands undenied that the supervisors sought to enforce itagainst solicitation in the cafeteria during coffee or lunchbreaks, and in the locker rooms before and after workhours. I find Respondent's claim that the rule was neededasa "temporary expedient, needed to maintain peaceamong the employees" to be without support in therecord.On the contrary from the record as a whole andRespondent's attitude toward the Union as expressed byits letters and supervisors, I am convinced, and find, thatthe rule and its enforcement was aimed at inhibiting alllawful organizational efforts that employees might attemptoncompanypremisesAccordingly,IfindthatRespondent from the outset of the campaign invoked anunlawfullybroad no-solicitation rule, that it has notestablished the existence of special circumstances to justifysuch rule, and that thereby it has interfered with the rightsof its employees and engaged in conduct violative ofSection 8(a)(1) of the Act.As set forth above, we find its supervisorsengaging inan extensive and widespread conduct not only to enforcetheinvalidrule,butalsoinvariousotherwaysundertaking to interfere with and intimidate employeesfromengaging inlegitimateunionactivities.Not only didsupervisors warn employees that penalties would result ifthey engaged in solicitation on company property, but inmany cases they imposed, without explanation, morerestrictivework conditions than had theretofore been inexistenceThus we note Supervisor Hall questioningemployee Emertson as to his involvement with the Union,and tellinghim that this would ruin his chances for a goodjobWe find Supervisor Mathews warning employeeMillerabout the no-solicitation rule, and when sheremindedhimthatmanagementhadengaged insolicitation for the United Fund, countering by saying thatmanagement could do as it pleased. Supervisor Reilly notonly warned employee Silva about soliciting on companyproperty, but restricted his work activities after he put onthe badge, and told him that the badge ruined his chancesfor advancement. Supervisor Roemhild warned employeeFrankenburg about the no-solicitation rule and alsoimposed restrictions upon Frankenburg and othersrelatingto themanner inwhich they carried on their work.Supervisor Rule warned employee Hodge concerning theno-solicitationrule,madederogatorycommentsconcerning the Union and restricted Hodge and others,including employee Einertson,in the mannerin which theycarriedon their work SupervisorBrentwarned bothemployees Hodge and Frankenburg concerning solicitationon company property SupervisorMcClellanwarnedemployeeMilleragainst solicitation,and engaged insurveillanceduringher lunch hour to see that hisadmonitionswere observed. SupervisorQuickwarnedemployeeMowery concerning soliciting on companyproperty and threatened him with discipline if this shouldtake placeQuick also warned employee Peeden againsttalkingwithMowery." Quick also threatened employeeFord with discharge if he should engage in solicitation,and commented that if he violated such instructions hewould not get a promotion or might be terminatedSupervisor Pihl queried employee Jones concerning theUnion, warned her that a union might result in loss ofbenefits,and solicited her to repudiate the Union Pihlalso queried employees O'Leary and Ford concerning theUnion, and warned Ford that because of the Union hehadhurthischancesforadvancement.Pihlalsothreatened employee Einertson with discipline should beengage in solicitation on company propertyIn substantial measure, these warnings, interrogationsand work restrictions were directed at badge wearingunion committeemen. It seems clear that the central thrustofRespondent'sconductwas not aimed at workefficiency,butwasdirectedatcurtailinglawfulorganizationalactivityAccordingly, I find that thetotality of Respondent's approach as set forth in detailabove stands out as a broad gauge infringement onemployee rights, both designed and calculated to hinderand obstruct the organizational campaign which theUnion had launched I find that by such conductRespondent has engaged in interference with employeerightstherebyviolatingSection8(a)(I)of the Act.Respondent'sallegeddiscriminatorytreatmentofindividuals and groups must be evaluated against thisdemonstrated, broadly based unlawful interference with itsemployees in the exercise of their rights2Thediscriminatory treatment allegedly directed atindividualsMario Silva, Consuelo Miller, Frances Montgomery,andMonica Felton are each alleged to have beensubjected to discriminatory treatment by Respondent.As set forth above, on March 26, Respondent issued awarning to employee Mario Silva for allegedly solicitingan employee in the cafeteria at lunch time. I've alreadyfound the no-solicitation rule to be invalid It follows thatattempts to enforce it by warnings or other means wouldalso be unlawful and would interfere with the statutoryrights of employees, and, if resulting in disciplinary actionor reprisals, would constitute discrimination. Respondent'suse of the no-solicitation rule is well illustrated by thevirtually undisputed facts relating to Silva. Respondentnot only warned Silva for having violated the rule, butwould not even give credence to his denial by affordinghim an opportunity to confront his accuser. Respondentfollowed this by denying Silva a wage increase which itappears otherwise would have been routinely granted.When Silva protested and filed a grievance, PlantManager Flory ruled that the wage increase had beendenied in part because of Silva's "disregard of rules.""The General Counselclaims that the wage increase accorded Peeden afew days afterQuickhad warned Peeden about talking with Mowery isalso conductviolative of8(a)(I) I disagree Such increase unexpected andotherwise unexplained raises some suspicions that its motivationmay havebeen unlawful,but I am not convinced that such suspicionsare of sufficientimport to support an inference that the purpose was unlawful 22'DECISIONS OF NATIONAL LABOR RELATIONS BOARDClearly this had reference to the no-solicitation rule aboutwhich he had already been warned. Flory and GeneralManager Brooks then undertook to inject an issue ofexcessive absenteeism as justification for the denial, butthis appears to be an afterthought. Theretofore Silva hadnever been warned about absenteeism, and previously hehad received raises at regular intervals. The absenteeismissue thus appears as a pretext. While standing alone thismight suffice to sustain a finding of unlawful motivation,we have in addition the undenied testimony of Silva thatSupervisorReillyexpressly told him that the wageincrease had been denied because he had joined the Unionand gone against company rules.Moreover,we seeRespondent following the denial of the wage increase witha still further reprisal by suspending Silva on May I for afurther violation of the invalid no-solicitation rule. Notonly this but Respondent was not even prepared toconsider an apparently valid defense that Silva profferedto Supervisor Reilly. Under the circumstances, I find thatRespondent unlawfully warned Silva regarding violation ofan invalid no-solicitation rule, thereafter denied Silva awage increase because of his disregard of such rule, andfinally unlawfully suspended him for three days because ofa further alleged violation of such rule. I find each suchact to constitute discrimination against Silva because ofhis activities, or Respondent's belief that he had engagedinactivities, in support of the Union, and that by suchactsRespondent has engaged in conduct violative ofSection 8(a)(3) of the Act.The discriminatorymotivationbehindRespondent'sfailure to transfer employee ConsueloMiller from amolding machine to a less onerous job is not so obvious,but I am of the opinion that it existed. Miller, like Silva,was a plant committeeman. She was interrogated, warnedagainst solicitation on company property, and kept undersurveillance to assure that the warning was heeded. It maybe assumed that the transfer of the three silk screeners tothemolding department was legitimate, but very shortlythereafter the other two nonunion employees receivedpreferredtreatmentbyway of transfers to lessburdensome jobs. In addition, it is undisputed that othermoldingdepartment employeeswere transferred toassembly-line and trimming jobs while Miller remained inthemolding department.Millerwas, of course, wellqualified for either assembly or trimming jobs. Miller'sprotests went unheeded. Respondent's explanation that itwished to keep Miller as the senior screener available forsuch silk screening jobs as might arise is not convincing.Only once for a very short period did the need arise, andithas not been shown that the relative proximity of anyotheravailablejobwouldhaverenderedMillerinaccessible should the demand have been greater. In viewofRespondent's generally expressed opposition towardunion organization and Miller's known union support, it isa fair inference that Respondent was influenced by this inaccording her less consideration than it had granted otherswho had not demonstrated their union support. Thevalidity of such a conlcusion is convincingly reinforced bytheundenied response of PersonnelManagerWolcottwhen Miller carried her protest to him. As noted above,Wolcott told Miller that when she put on the badge shesetherselfapartfromtheothers.Underthecircumstances,Iam satisfied,and find, that theRespondent's failure to transfer Miller from the moldingdepartment to a less onerous job came about because ofher openly expressed support for the Union, and thattherebyRespondent has engaged in conduct violative ofSection 8(a)(3) of the Act.The termination of Frances Montgomery on March 21,1968, is also alleged as discriminatory. Since July 1966,Montgomery had been the only female tool crib attendant.This was a sitdown job. Montgomery had earlier made itclear that she was not physically able to work at astandup job. She made it equally clear that she could nottake the transfer to the molding department when it wasoffered on March 21 because of this physical incapacity.Montgomery was not a plant committeeman, but she hadbeen interrogated earlier by both Supervisors Hall andWilliams concerning her interest in the Union. She was anemployee of long standing and known to be capable ofperforming other jobs which did not require standing, suchas trimming and assembly work. Respondent representsthat on March 21 there were no sitdown jobs of anynature available.This seems questionable in view ofMiller's undenied testimony that only a few days laterRespondent had transferred persons from the moldingdepartment to trimming and assembly jobs. It does notappear that as of the date of the hearing the Respondenthadresumedusingfemaletoolcribattendants.Respondent, however, does not undertake to explain whyinMarch it abolished these jobs, or how it had thereaftercarried on the work formerly done by female tool cribattendants.Underthecircumstances,includingRespondent'swidespread expressed hostility to unionorganization, its failure to explain the elimination of toolcrib jobs in the first place, and the unconvincing nature ofitsclaim that no other jobs were available, I deem itreasonable to infer that Respondent's insistence thatMontgomery accept molding machine work was motivatedby its knowledge of her interest in the Union and thatthereby Respondent sought to present a choice calculatedto cause her to quit. Accordingly, I find that by suchconductRespondent engaged in discrimination againstFrances Montgomery in violation of Section 8(a)(3) of theAct.Iam further convinced that the discharge of MonicaFelton on May 17 was discriminatorily motivated. Felton,although a new employee, was laid off on March 15, andhad been called back to work early in May. Prior to herlayoff,Felton had been told that she was a satisfactoryworker. It is Respondent's claim that following her returnherwork performance did not measure up to itsstandards, and that thus it elected to discharge her withinthe probationary period. Such claim will not withstandscrutiny.18According to Felton on the day of herdischarge,SupervisorMcClellan had said to her thatinasmuch as her probationary period was not yet up hewas discharging her because he was dissatisfied with her"attitude." I credit Felton's testimony in this respect.Prior to this Felton had received no complaint or warningwhatsoever fromMcClellan or any other supervisorsignifying that she was not satisfactorily performing herworkAlthough Felton had not been a known unionsupporter at the time of the layoff, she had been observedby Respondent attending a Board representation hearingon May 8, and shortly after this had been interrogated byMcClellan as to her feelings about the Union. OnSaturday, May 11, she had attended a union meeting, andon the following Monday, May 13, had worn a union"The Respondent has a probationaryperiodof 90 days for newemployees. More than 90 days had elapsed since Felton's initial hire by thetime of her discharge.However, while Felton had retained employmentstatusduring theperiodof her layoff, Respondent asserts that incomputingthe probationary period for any employee it counts only days ofactual employment, and not days in which such employee is in layoffstatus THE DEUTSCH COMPANY23committeeman'sbadge to work. During this weekMcClellan queried her about her attendance at the unionmeeting.On May 17, he discharged her because of her"attitude."The timing of these events suggests stronglythat the "attitude" which concerned McClellan is to befound in her newly shown interest in the Union, and I sofind.Accordingly, I find that Respondent dischargedMonica Felton on May 17, 1968, for unlawful reasons,therebyengaging inconduct violative of Section 8(a)(1) ofthe Act.3.The allegeddiscriminatorylayoff of March 15,1968The General Counsel, in effect, contends that the layoffof the 96 employees on March 15, 1968, was one facet ofRespondent's response to the Union's organizationaldrive, and that the layoff was intended as a show of forcedesigned to disrupt the Union's organizational drive at itsoutset.Various considerations tend to support such aclaim.Iam convinced that the timing and execution of thelayoffwas undertakeninamannerunlikely to haveoccurredhadRespondentbeenactingsolelyfromeconomic considerations.Ideem it impossible to isolatethe layoff from other aspects of Respondent's widespreadunlawful response to the Union's organizational drive, andIam not satisfied that its asserted economic justificationwill withstand scrutiny.As we have seen, with news of the drive supervisorsimmediately commenced unlawful interrogations,and gavevoice to threats of reprisals of one sort or another. Theno-solicitation rule, theretofore observed in the breach,was promptly invoked. The importance of obeying thisrulewas brought home to many, particularly thoseidentified as union plant committeemen.Restrictions inwork conduct, not previously in effect, were imposed onemployees, and it was represented that breaches of theno-solicitation rule would both result in discipline andjeopardize future advancement.Respondent'sostensiblejustification for invoking the no-solicitation rule has beenfound to haveno substance.Respondent's attitude toward organization is fullyexplicated in the letters to the employees of March 13 and15.Even assuming the letters to be lawful within thelimits of Section 8(c), we note them to be couched interms likely to impress employees with the intensity ofRespondent's opposition to organization.Moreover, theletter ofMarch 15 goes even further, and has been foundto encompass an unlawful effort by Respondent to induceemployees to abandon the Union.The letters, the acts of interference, and the acts ofdiscrimination,heretofore found,whether occurring duringthe week of March 11 or thereafter, when considered intheir totality,constitute a background which suggests anemployer not only prepared to voice opposition to theorganization of its employees,but also one prepared toexceed lawful limits if necessary to insure the success ofitsopposition.Such factors give support to an inferencethat themass layoff may have been designed as adramatic expression of this hostility to organization.Various factors lend substance to such a conclusion. Thus,we note the layoff to have been brought about withoutadvance warning either to the employees or to lowerechelon local management.The layoffcame about at atimewhen some departments were steadily workingovertime.Forsome two months prior thereto,Respondent'spersonnel department had been conductinganextensiveadvertisingcampaign to obtain newemployees in all classifications. New employees coming towork had been told that no layoffs were in the offing.There had been a substantial number of new hires sincethe first part of the year, and hiring continued even intothe final week of the layoff. The layoff decision was madeon the very day Respondent learned that the Union'sorganizationaldrivewasunderway.Departmentalsupervisors not only were not consulted as to the viabilityof their respective departmental operations should a layoffensue,but they did not even learn that it was to take placeuntil the afternoon of the day preceding its occurrence.The same supervisors were then required to act with anurgency that demanded special flights to and fromBanning toobtain lists and termination checks. Nightwork was required to complete the mechanics of the layoffso that it might be effectuated by midshift of the followingday. Personnel department employees were required towork on the Saturday following to mail out theterminationslips which normally would have been handedto the employees with their termination checks. Noexplanationwas offered to show the necessity forcompleting the entire layoff operation with such urgency.The precipitant character of the layoff procedure,especially when it is considered against the background ofRespondent's widespread, and in many aspects unlawful,opposition to organization as detailed in earlier sections,suggests in a compellingmanner that a layoff at this timemay have beenmeantas a massive show of force designedto nip in the bud the Union's organizational drive.The foregoing inference, however, while permissible,would not necessarily have controlling significance shouldRespondentmake an effective showing of economiccircumstances indicating that sound business practicedemanded a layoff at this time, and that its proximity totheUnion'sorganizationaldrive,and its precipitantcharacter,werepurelycoincidental.Respondent'sshowing,however, is not convincing.While Respondent points out that commencing in thefall of 1967, corporatemanagementhad been pressing theOceansidemanagementfor changes in operation aimed atbringingtheOceanside plant within its overextendedbudget,Respondent did not produce records as to theOceanside budget which would either show the nature ofthisallegedbudgetary discrepancy, or would indicatepossible alternative approaches.Nor did it call the topcorporate officialswho were voicing these complaints.Initially,we see the Oceanside management able toforestallactionostensiblybecause it convinced thesecorporate officials that curtailment of the work forcewould not permit the plant to fulfill its existing orders. Itiscontended that the situation changed in the earlymonths of 1968 so that by March 15 a layoff was calledfor.The nature of this change, however, is notsatisfactorily developed. Limited records produced indicatenomore than that Respondent in these months wasmaking progressin filling orders and thus was depletingits inventory. There is only generalized testimony fromGeneralManagerBrooks signifying his belief that in someway improved efficiency and the state of the inventory andorders made March 15 the right time for a massive layofftomeet a budgetaryoverextensionthe dimensions ofwhich were never fully defined. Respondent's failure toproduce the very records supposed to support itscontentionsmakesevaluationofitsconclusionsimpossible.No reason is advanced for not producing suchrecords, and the inferenceis inescapable that possibly theydo not provide the needed support. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDWe cannot overlook the significance of the concededfact that the layoff decision was made by Alex and CarlDeutsch.Previouslywe find the Deutsches to havewithheld action of this nature when convinced that theoperationmight suffer should it be undertaken. Twoweeks before March 15 Brooks had done no more thanrepresent to the Deutsches that if incoming orders werewatched a cutback in personnel might become appropriateinthenear future.The precisemeaningofBrooks'representation to theDeutsches at this time is notaltogether clear, but it scarcely suggests the likelihoodthatwithin two weeks a layoff of one-fifth of thepersonnel would be called for. On the contrary, Brooksseemsto have been telling the Deutsches only that in thenear future after a thoughtful evaluation of orders andinventory a curtailment of the work force of an unknowndimensionmight be proper. Significantly, it does notappear that in the interim the impact of a cutback of anysizewas againdiscussedbetweenBrooks and theDeutsches.Without further consultation, or apparentreference to orders or inventory, the Deutsches directedBrooks on March 11, 1968, to layoff 100 persons.Iseriously question that Brooks himself contemplatedsuch a substantial immediate layoff and deem it likelythatthedirectivecameasasurprisetohim.Unfortunately, we do not have the benefit of testimonyfrom the Deutsches which might bear on the variousconsiderations leading to their decision. It is not, however,claimedthattheywereunavailable.Absent theirtestimony supplemented by documentary evidence relatingtobudgets, orders and inventory, I find it difficult tobelieve that it was sheer coincidence that the layoffdirectivecame concurrentlywithRespondent's firstnotificationoftheUnion'sorganizationaldrive.Respondent has not produced sufficient evidence ofcompellingeconomic considerations to overcome awell-grounded inference that an underlying motivation foramass layoff at this time may have centered inRespondent's opposition to the Union. On the contrary, Ideem it to be the more reasonable inference that thelayoffwas an integral part of Respondent's openlyexpressed effort to thwart the success of the Union'sorganizationaldrive.The significance of a mass layoffcoming earlyin anorganizational campaign and takingplace in a setting of unlawful acts of interference,discrimination and openly expressed opposition to theUnion need not be underestimated. I am convinced, andfind, that Respondent recognized this, and undertook thiscourse of action as a likely means of forestalling theultimatesuccess of the Union's efforts to organize itsemployees. Accordingly, I find that by the layoff of 96persons on March 15, 1968, Respondent was undertakinga dramatic show of its oppositionto union organization,thereby discriminating against the laid-off employees withan object of discouraging membership in the Union. I findthat by such conduct Respondentengaged ina violation ofSection 8(a)(3) of the Act.Inasmuch asIhave found that Respondent hasdiscriminatorily laid off 96 employees, there is no need toreach the General Counsel's alternative contention withrespect to four employees included in this group. TheGeneral Counsel claims that Scott Mowery, Carlos Diz,SebastianoRandone,andEdwinRaywerediscriminatorily selected and thereafter discriminatorilyrefused reinstatement. I will recommend that Respondentoffer reinstatement and make whole all persons laid off onMarch 15, which would include these four as well as theothers.Accordingly, no useful purpose will be served atthis point in considering their cases separately, although itmay be noted that the issues were fully litigated during thecourse of the hearing.As noted above the overtime that men employees inDepartments 451 and 461 had been regularly getting waseliminated commencingMarch 18, the first workdayfollowing the layoff. These employees were engaged in theproduction of "shells," a product that Respondent couldnot produce at Oceanside in sufficient quantity to meet itsneeds.We have seen that it placed an order for "shells"with an outside manufacturer on March 6, less than twoweeks prior to the layoff. It was also ordering "shells"from its Los Angeles plant and these orders increasedafter the layoff. Admittedly it is Respondent's policy toproduce all component parts possible at Oceanside, andonly to order outside when a supplement is neededApparently it was fulfilling this policy in part byaccording the workers producing these "shells" an hourovertime on a more or less regular basis prior to thelayoffThe March 6 order did not result in a change inthis,but the layoff did, and at the same time it broughtabout an increase in orders from the Los Angeles plant.Respondent does not convincuigly explain why continuingto follow its stated policy would not have resulted incontinued overtime even after the layoff. It suggests nomore than that the same economic reasons that promptedthe layoff called for an additional cut in expenses therebybringing about elimination of overtime. Having found thejustification for the layoff to be without merit, and thelayoff itself to have been discriminatorily motivated, it is areasonable assumption that overtime elimination is part ofthe same pretext, and that it was undertaken as part ofthesame effort to make the whole cutback appeareconomically legitimateUnder the circumstances, Iregard it as no more than another aspect of the show offorce, and motivated for the same unlawful reasons as thelayoff,and I so find. Accordingly, I find that byeliminatingtheovertimeformen employees inDepartments 451 and 461 Respondent was discriminatingagainst such employees as part of its efforts to discouragemembership in the Union, and to defeat its organizationalefforts.Ifurther find such conduct to be violative ofSection 8(a)(3) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operations ofRespondent discussed in section I, above, have a close,intimate and substantial relation to trade, traffic andcommerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefrom,and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent unlawfully terminatedthe employment of Frances Montgomery and MonicaFelton," I will recommend that Respondent be ordered tooffer each immediate and full reinstatement to her former"Consuelo Miller was apparently restored to her former position so noaffirmative order regarding her reinstatement is required. THE DEUTSCH COMPANYor substantially equivalent position.Having found thatRespondent unlawfully deniedMario Silva a wageincrease on April 1, 1968, thereafter unlawfully suspendedhim, I will recommend that Silva be reimbursed for alllosses incurred as a result of a denial of the wage increase,and that he be made whole for loss ofearningsduring theperiodof his suspension.Having further found thatRespondent discriminatorily eliminated overtime for themen employed in Departments 451 and 461 by reducinghours of work commencing on March 18, 1968, 1 willrecommend that each person in such departments soaffectedbemade whole for the losses incurred therebyafterMarch 18 until such point, if any there be, thatRespondent can establish that such regular overtimewould have been eliminated on a nondiscriminatory basisHaving also found that Respondent discriminatorily laidoff 96 employees on March 15, 1968, 1 shall furtherrecommend that Respondent offer immediate and fullreinstatement to each such employee to his former orsubstantially equivalent job unless it can be establishedthat such reinstatement has already taken place or beenofferedand refused 20 1 shall further recommend thatRespondentmakewholethoseemployeeswhoseemployment was unlawfully terminated, or who werediscriminatorily laid off, denied overtime, transferred, orsuspended, for losses, if any, that each may have incurredasa result of the unlawful discriminatory action, bypayment to each of a sum of money equal to the wageseachwouldhaveearnedfrom the date of suchdiscriminatory action to the date each is either reinstatedor offered reinstatement, or in the event no reinstatementisinvolved covering the period that the discriminatoryaction continued, less the net earnings of each togetherwith interest thereon at the rate of 6 percent per annum,and that loss of pay and interest be computed inaccordance with the formula prescribed by the Board in FW Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co,138NLRB 716, to which theparties hereto are expressly referredThe unfair labor practices committed by Respondentstrike at the heart of the rights guaranteed to employeesby Section 7 of the Act.21 The inference is warranted thatRespondent maintains an attitude of opposition to thepurposes of the Act with respect to the protection ofemployees in general. It will accordingly be recommendedthat Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of theAct.22CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing conclusions of law-1TheDeutschCompany, Electronic ComponentsDivision, is an employer within the meaning of Section2(2) of the Act, engaged in a business which affectscommerce within the meaning of Section 2(6) and (7) ofThe recordindicates that at the time of the hearing all but 13 of thosepersons laid off onMarch 15,1968, had been either offered and acceptedreinstatement,or had been offered and refused reinstatement It isassumed,although the matter was not developed in the record, that eachwas offered employment to his former or a substantially equivalentpositionShould this not be the fact with respect to any individual thescope of the recommended order would include any needed adjustmentQ1N L R Bv.EntwistleMfgCo , 120 F 2d 532 (C A 4)May DepartmentStores vN L R B,326 U S376,Bethlehem SteelCo v N L R B, 120 F 2d 641 (C A D C )25the Act2TheUnion is a labor organization within themeaning of Section 2(5) of the Act3.By the warning issued to Mario Silva on March 26,by the failure to grant Silva a wage increase on April I,and by Silva's suspension on April 30, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4By its discriminatory failure to assign ConsueloMiller to a less arduous job shortly after her transfer onor about March 26, and by its discriminatory failure totransferFrancesMontgomery to a job that she wasphysicallyabletoperform, thereby bringing abouttermination of her employment, Respondent has engagedinunfair labor practices within the meaning of Section8(a)(3) of the Act.5By its discriminatory discharge of Monica Felton onMay 17, 1968, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act6By the discriminatory layoff of 96 employees onMarch 15, 1968, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.7By the elimination of overtime commencing onMarch 18, 1968, for men employed in Departments 451and 461 Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.8By interferingwith,restrainingandcoercingemployees in the exercise of the rights guaranteed them bySection 7 of the Act, as found above, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.9The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact, andconclusions of law, and upon the entire record in thisproceeding I recommend that Respondent, The DeutschCompany, Electronic Components Division, its agents,successors, and assigns, shall:ICease and desist from.(a) Discouraging membership of any of its employees intheUnion,orany other labor organization of itsemployees, by unlawful interrogations, by invoking orenforcing an unlawful no-solicitation rule, by unlawfullypromisingbenefitsorthreateningreprisals,orbydischarging,layingoff,orinanyothermannerdiscriminating against individuals with regard to their hireor tenure of employment, or any term or condition ofemployment, except as authorized in Section 8(a)(3) of theAct(b) In any other manner interfering with, restrainingand coercing employees in the exercise of their right toself-organization, to form labor organizations, to join orassisttheUnion or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activitiesexcept to the extent that such rights may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act: 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Frances Montgomery and Monica Feltonimmediate and full reinstatement to their former orsubstantiallyequivalentpositionswithout prejudice totheir seniority or other rights and privileges, and makethem whole for any losses each may have suffered as aresult of her termination in the manner described above inthe section entitled "The Remedy."(b)Make whole the men in Departments 451 and 461for losses incurred as a result of the elimination ofovertime on March 18, by payment to each of sums ofmoney equal to the amounts each would have received hadsuch overtime not been discriminatorily eliminated.(c)Make whole Consuelo Miller for losses incurred, ifany, as a result of its failure to transfer her to lessarduous work(d)Make Mario Silva whole for any losses he mayhave incurred as a result of the discriminatory failure togrant him the wage increase on April 1, 1968, and makehim whole for the loss of wages resulting from hisdiscriminatory suspension on April 30, 1968(e)Offer to each of the 96 employees laid off on March15, 1968, who has not heretofore either been reinstated orofferedand refused reinstatement, immediate and fullreinstatement to his former or equivalent position withoutprejudice to his seniority or other rights and privileges andmake each whole for any losses he may have suffered as aresult of his layoff in the manner described above in thesection entitled "The Remedy."(f)Preserve and make available to the Board or itsagents,upon request, for examination and copying allpayrollrecords,socialsecuritypaymentrecords,timecards,personnel records and reports, and otherrecords necessary to analyze the backpay due(g)Notify any individual entitled to reinstatement ifpresently serving in the Armed Forces of the UnitedStates of his right to reinstatement upon application inaccordancewith the Selective Service Act and theMilitary Training and Service Act of 1948, as amended,after discharge from the Armed Forces(h)Post in conspicuous places at its usual place ofbusiness, including all places where notices to employeesare customarily posted, copies of the' attached noticemarked "Appendix "" Copies of said notice on formsprovided by the Regional Director for Region 21 of theNational Labor Relations Board, shall, after being signedby Respondent, be posted by it immediately upon receiptthereof andmaintained by it for 60 consecutive daysthereafter in such conspicuous placesReasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material(i)Notify the Regional Director for Region 21, inwriting,within 20 days from receipt of a copy of thisDecisionwhat steps Respondent has taken to complytherewith."'"In the event that this Recommended Order be adopted by the Board,the words"a Decision andOrder" shallbe substitutedfor the words "theRecommended Order of a Trial Examiner"in the notice In the event thatthe Board'sOrder be enforced by a decree of a United StatesCourt ofAppeals, the words "a Decree of the United States Courtof Appeals,Enforcing an Order" shall be substitutedfor the words "a Decision andOrder ""In the event that this Recommended Order be adoptedby the Board,paragraph 2(i) shall be modified toread"Notifythe said RegionalDirector,inwriting, within 10 days from the date of this Order what stepsRespondent has taken to comply therewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.WE WILL NOT discourage membership in or activitieson behalf of any of our employees in InternationalAssociationofMachinists andAerospaceWorkers(AFL-CIO) or any other labor organization, byunlawful interrogations, bymaking or enforcing anunlawful no-solicitation rule, by unlawfully promisingbenefits or threatening reprisals for engaging in unionactivities, or by discharging, laying off, or in any othermanner discriminating against such employees withregard to their hire or tenure of employment except asauthorized in Section 8(a)(3) of the Act.WE WILL offer immediate and full reinstatement toFrances Montgomery and Monica Felton and to eachemployee laid off on March 15, 1968, who has notheretoforebeen reinstated or offered and refusedreinstatement, to his former or substantially equivalentpositionwithout prejudice to his seniority or otherrights and privilegesWE WILL make whole each employee discriminatedagainst, including those discriminatorily terminated,laidoff, transferred, denied overtime, denied a wageincrease, or suspended for any loss of earnings eachmay have suffered as a result of the discriminationagainst himWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them by Section 7 of the Act.All our employees are free to become or remain orrefrainfrom becoming or remaining members of theabove-named or any other labor organizationTHE DEUTSCH COMPANY,ELECTRONICCOMPONENTS DIVISION(Employer)DatedBy(Representative)(Title)Note-We will notify any employee entitled toreinstatement if presently serving in the Armed Forces oftheUnited States of his right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act of1948,asamended, after discharge from the ArmedForcesThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,EasternColumbia Building, 849 South Broadway, Los Angeles,California 90014, Telephone 688-5229